DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action in response to the Applicant’s amendment filed on 10/28/2020.
Claims 1, 8 and 9 have been amended.  Claims 1-9 are presented for examination, with claim 1 is being independent.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn in view of the Terminal Disclaimer filed 10/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9,633,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 10/28/2020 have been fully considered and are persuasive.  The filed non-final rejection on 07/28/2020 has been withdrawn.  A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly 


Claims 1 recite, A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer control the computer to perform a method, the method comprising: representing a source object using a first named, organized collection of references to blocks in a data de-duplication repository; representing a target object using a second named, organized collection of references to blocks in the data de-duplication repository; synthesizing the target object from the source object by manipulating the second named, organized collection of references based, at least in part, on data available through the first named, organized collection of references; and upon determining that the target object cannot be synthesized completely from data associated with the source object: selectively manipulating a parse context associated with a de-duplication process, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. That is, other than reciting “A non-transitory computer-readable storage device,”… when executed by “a computer”, nothing in the claim element precludes the step from practically being performed in the mind.  The non-transitory computer-readable storage device under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
  This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – A non-transitory computer-readable storage device to perform the representing, synthesizing, determining and selectively steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) 
Claims 2-9 depend on independent claim 1 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parab, Publication No. US 2011/0161297 (hereinafter “Parab”), and further in view of Tofano et al., Publication No. US 2012/0226741 (hereinafter “Tofano”).

Regarding claim 1 Parab discloses a non-transitory computer-readable storage device storing computer executable instructions (e.g. Storage 2015 provides non- volatile storage for applications and data and may include fixed or removable hard disk drives, flash memory devices, ROM memory, and CD-ROM, DVD-ROM, Blu-ray, HD-DVD, or other magnetic, optical, or solid state storage devices, ) that when executed by a computer control the computer to perform a method, the method comprising:
representing a source object using a first named (e.g. the cloud spanning storage interface 425 performs data deduplication by segmenting an incoming data stream, Parab: [0063]. Each segment is associated with a label, as first named. Labels (or labels name Parab: [0080]) are smaller in size than the segments they represent, Parab: [0065]), organized collection of references to blocks in the data de-duplication repository (e.g.  organized collection of references to blocks in the data de-duplication repository (e.g. The segmented data stream is then replaced with deduplicated data in the form of label map and segment storage, Parab: [0065].	Each of the label maps 590 corresponds with all or a portion of a deduplicated data stream stored by the cloud spanning storage interface 500. Each of the label maps 590 includes a sequence of one or more labels corresponding with the sequence of data segments in all or a portion of a deduplicated data stream, Parab: [0078]);
representing a target object using a second named, organized collection of references to blocks in the data de-duplication repository (e.g. The cloud storage service includes one or more backup data sets, stored in deduplicated form as data segments, labels, and label maps, as second name. These backup data sets may be used by an embodiment of the invention to create one or more synthetic backups, Parab: [0086]. Wherein, Data in any arbitrary format, such as object formats and blobs or binary large objects, Parab: [0056]);
To generate a synthetic backup, the backup media server identifies the portions of previously created backup data sets that need to be copied to the new synthetic backup. Additionally, the backup media server identifies the locations or sequence of portions from previously created backup data sets to be copied to the new synthetic backup, [0088]. The backup data sets may be used by an embodiment of the invention to create one or more synthetic backups in the cloud storage service, [0086]); and
upon determining that the target object cannot be synthesized completely from data associated with the source object (e.g. In an embodiment, the reverse map cache 540 maps the contents of a data segment to a label, for the labels stored in the slab cache 515. In an embodiment, a hashing or other data characterization technique is applied to segment data. The resulting value is used as an index in the reverse map cache 540 to identify an associated label in the slab cache 515. If the hash or other value derived from the segment data matches an entry in the reverse map cache 540, then this data segment has been previously defined and is stored in the slab cache 515. If the hash or other value derived from the segment data does not match any entry in the reverse map cache 540, then this data segment is not currently stored in the slab cache 515, Parab: [0071].  The step of access all or a portion of synthetic backup is interpreted as rewinding an ingest stream. Wherein, all or a ):
Parab does not directly of explicitly disclose:
selectively manipulating a parse context associated with a de-duplication process.
Tofano teaches:
selectively manipulating a parse context associated with a de-duplication process (e.g. controlling the client apparatus to receive a packet from the cloud-based computing environment through the interface according to the protocol. Having received the packet at 470, this embodiment then proceeds, at 480, to determine whether the received packet is a de-duplication packet. Determining whether the received packet is a de-duplication packet can include, for example, examining packet contents, examining packet header contents, examining packet metadata, and so on. Method 400 will have some context for making parsing attempts on the received packet, Tofano: [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cloud synthetic backups as discloses by Parab to Cloud-based de-deuplication as taught by Tofano to recognize that packet and process it appropriately.

Regarding claim 2, Parab further discloses, where the blocks were processed by a de-duplication process (e.g. The cloud storage service includes one or more backup data sets, stored in deduplicated form as data segments, labels, and label maps, as second name. These backup data sets may be used by an embodiment of the invention to create one or more synthetic backups, Parab: [0086].  ).

Regarding claim 4, Parab further discloses, where manipulating the second named, organized collection of references includes copying a member of the first named, organized collection of references to blocks to the second named, organized collection of references (e.g. To generate a synthetic backup, the backup media server identifies the portions of previously created backup data sets that need to be copied to the new synthetic backup.  Additionally, the backup media server identifies the locations or sequence of portions from previously created backup data sets to be copied to the new synthetic backup, Parab: [0088].  The backup data sets may be used by an embodiment of the invention to create one or more synthetic backups in the cloud storage service, Parab: [0086]).

Regarding claim 6, Parab further discloses, where synthesizing the target object further comprises accounting for a plurality of conditions (e.g. the backup media server identifies the portions of previously created backup data sets that need to be copied to the new synthetic backup).

Regarding claim 8, Parab further discloses, where the parse context comprises a current position in an incident data stream, a rolling hash value, a pre-determined condition being evaluated by the de-duplication process, a pattern being sought by the de-duplication process, or progress towards the pattern being sought (e.g. The backup system can access all or a nd rejection above; therefore, the step of access all or a portion of synthetic backup is interpreted as rewinding an ingest stream. Wherein, all or a portion of the previously backup data sets (or source entity) are selected for the new synthetic backup).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parab, in view of Tofano, and further in view of Prahlad et al., Patent No. US 2010/0333116 (hereinafter “Prahlad”).

Parab in view of Tofano does not directly of explicitly disclose claim 3.
Regarding claim 3, Prahlad teaches, where the de-duplication process is a post-processing de-duplication process, a storage layout aware data de-duplication process, a storage layout aware cloning process, a storage layout aware replication process, a snapshot/replay process, or a de-duplication defragmentation process (e.g. data objects may be ingested inline into multiple archive files, Prahlad: [0344]).
Therefore, it would have been obvious to a person of ordinary skill in the art at

the time the invention was made to modify cloud synthetic backups system as discloses by Parab in view of Tofano to include basic file system commands as taught by Prahlad to .

Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parab, Tofano, Prahlad and further in view of Zhang et al., Publication No. US 2012/0185447 (hereinafter “Zhang”).

Parab in view of Tofano and Prahlad does not directly of explicitly disclose claims 5.
Regarding claim 5, Zhang teaches, where synthesizing the target object further comprises:
	establishing the second named, organized collection of references by adding to the second named, organized collection of references zero or more references not found in the first named, organized collection of references (e.g. creating, within a sub-database, a new reference count for identifying the number of backed-up files that are currently referencing a new unique file segment added to the deduplication storage system, Zhang: and [0049] and [0051].  If a file has been removed from deduplication storage system 200, the update operation may decrease a reference count to indicate that a decreased number of backed-up files currently reference the file segment associated with the reference count, Zhang: [0050]);
	establishing the second named, organized collection of references by adding to the second named, organized collection of references at least one reference not found in the first named, organized collection of references (e.g. creating, within a sub-database, a new reference count for identifying the number of backed-up files that are currently referencing a new unique file segment added to the deduplication storage system, Zhang: [0051]); or
(e.g. creating, within a sub-database, a new reference count for identifying the number of backed-up files that are currently referencing a new unique file segment added to the deduplication storage system, Zhang: [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cloud synthetic backups as discloses by Parab in view of Tofano and Prahlad to include method for providing increased scalability in deduplication storage systems as taught by Zhang to enable deduplication storage systems to avoid processing costs associated with performing update operations on large, cumbersome databases.

Regarding claim 7, Zhang further teaches, where the plurality of conditions includes a condition where a block associated with the target object needs less than all the data in a block associated with the source object, a condition where data to be used to synthesize the target object resides in a sparse hole in a data stream, and a condition where data to be used to synthesize the target object is not present in the source object (e.g. the data deduplication software may identify, in the transaction queue, other requests to perform other update operations on the same sub-database as the update operation. In this example, upon determining that the number of other requests identified in the transaction queue has reached the predetermined number, the data deduplication software may sequentially perform the update operation and the other update ).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cloud synthetic backups as discloses by Parab Parab in view of Tofano and Prahlad to include method for providing increased scalability in deduplication storage systems as taught by Zhang to enable deduplication storage systems to avoid processing costs associated with performing update operations on large, cumbersome databases.

Regarding claim 9, Zhang further teaches, the method further comprising:
upon determining that the source object referred to by a reference to be copied from the first named, organized collection of references to the second named, organized collection of references includes data that is not needed in the target object:
controlling the computer to create a new block from just the data needed from the source object to synthesize the target object (e.g. creating, within a sub-database, a new reference count for identifying the number of backed-up files that are currently referencing a new unique file segment added to the deduplication storage system, Zhang: and [0049] and [0051].  If a file has been removed from deduplication storage system 200, the update operation may decrease a reference count to indicate that a decreased ) ;
controlling the computer to provide a reference to the new block for use in synthesizing the target object (e.g. creating, within a sub-database, a new reference count for identifying the number of backed-up files that are currently referencing a new unique file segment added to the deduplication storage system, Zhang: [0051]); and
selectively controlling the computer to reparse just the data needed from the source object to synthesize the target object, or controlling the computer to physically mask or logically mask the data that is not needed (e.g. update module 108 may, as part of server 206 in FIG. 2, perform the requested update operation on multiple reference objects stored within sub-database 126(N). In this example, by only processing the update operation on sub-database 126(N), update module 108 may avoid the processing costs incurred by searching through other reference objects that are unaffected by the update operation, Zhang: [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cloud synthetic backups as discloses by Parab Parab in view of Tofano and Prahlad to include method for providing increased scalability in deduplication storage systems as taught by Zhang to enable deduplication storage systems to avoid processing costs associated with performing update operations on large, cumbersome databases.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153